Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 19, 2014

                                        No. 04-14-00313-CV

                              IN THE INTEREST OF M.H., A Child,

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-CI-15779
                          Honorable John D. Gabriel, Jr., Judge Presiding

                                          ORDER
        A filing fee of $195.00 was due when this appeal was filed but it was not paid. See
TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN THE SUPREME COURT, IN CIVIL
CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT
LITIGATION (Misc. Docket No. 13-9127, Aug. 16, 2013). The clerk of the court notified appellant
of this deficiency in a letter dated May 1, 2014, and requested the fee be paid by May 12, 2014.
The fee remains unpaid. Rule 5 of the Texas Rules of Appellate Procedure provides:

       A party who is not excused by statute or these rules from paying costs must pay—
       at the time an item is presented for filing—whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

        We therefore order appellant, Linda Fuentes, not later than May 29, 2014 to either (1)
pay the applicable filing fee or (2) provide written proof to this court that she is indigent or
otherwise excused by statute or the Texas Rules of Appellate Procedure from paying the fee. See
TEX. R. APP. P. 20.1 (providing that indigent party who complies with provisions of that rule
may proceed without advance payment of costs). If appellant fails to respond satisfactorily
within the time ordered, this appeal will be dismissed. See TEX. R. APP. P. 42.3.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of May, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court